Title: Tuesday July 1st. 1788.
From: Adams, John Quincy
To: 


       It was nine o’clock before I could get away from Braintree this morning, and I arrived at the Colleges just before the exhibition began. A Latin Oration was spoken by Kirkland and was very well. The Forensic between Palmer and Waterman was tolerable, but I forget the subject. The english Dialogue between Thacher and Gray was well spoken, but rather stiff. The greek Dialogue between the youngest Sullivan and my brother Tom, was quite short and not the worse for that. The English Oration was by Blake; the subject agriculture. It was in my opinion very flimsy and superficial: but as we came out I heard a young fellow, who had something of the appearance of a would-be fop, exclaim “upon my soul Blake has given us one of the genteelest Orations I every heard.” In former days, gentility with respect to composition, consisted in bad spelling and bad grammar, under which sense the description would not be wholly unjust. But what the expression means at this day I know not; and therefore its singularity was what I chiefly remarked. I was agreeably surprized to meet my friend Thompson here; but saw him only for a few minutes. I went down and dined at Judge Dana’s. Mr. Ben. Ellery was there; an uncle to Mrs. Dana; a rich old gentleman; and somewhat singular in his character. In the afternoon I called at Mr. Wiggles worth’s, and past an hour agreeably with them. I went to Mr. Gannett’s; and at about seven in the evening called at the President’s. He was not at home, and as I knew not what to do with myself for the remainder of the evening, I thought I might as well go home; I immediately went to Bradish’s, mounted my horse, and after nine arrived safe in Braintree; somewhat fatigued with my day’s work; but well satisfied with my jaunt.
       
       
      